April 27, 1995
                    [Not for Publication]                                [Not for Publication]

                United States Court of Appeals                            United States Court of Appeals
                    For the First Circuit                                For the First Circuit
                                         

No. 94-2160

                      JAMES W. SEIFART,

                    Plaintiff, Appellant,

                              v.

               HERBERT R. SKANE, ADMINISTRATOR,
         MASSACHUSETTS STATE CARPENTERS PENSION FUND,

                     Defendant, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

           [Hon. Rya W. Zobel, U.S. District Judge]                                                              

                                         

                            Before

                    Boudin, Circuit Judge,                                                     
            John R. Gibson,* Senior Circuit Judge,                                                             
                  and Stahl, Circuit Judge.                                                      

                                         

Frank J. McGee for appellant.                          
James  F.  Grosso with  whom  Orally  &  Grosso was  on  brief for                                                           
appellee.
                                         

                                         

                
*Of the Eighth Circuit, sitting by designation.

          STAHL,  Circuit Judge.    Pursuant to  29 U.S.C.                         STAHL,  Circuit Judge.                                           

1132(a)(1)(B),  James W. Seifart  brought this action against

the  Administrator  of  the  Massachusetts  State  Carpenters

Pension  Fund  ("Fund"), Herbert  R.  Skane, challenging  the

denial of  disability benefits.   The district  court granted

Skane's motion for summary judgment.  We reverse.

                              I.                                          I.                                            

          The parties do not dispute  the facts.  Seifart,  a

carpenter, is  a member  of the International  Brotherhood of

Carpenters and Joiners of  America ("the union").   Until May

31,  1983,  Seifart worked  for  employers  who made  pension

contributions on his behalf pursuant to collective-bargaining

agreements  with  the union.    During  this period,  Seifart

accumulated 8.9 pension credits and 9.6 vesting credits.

          After May 31,  1983, Seifart began employment  with

the  Boston Housing Authority ("BHA").  On May 8, 1991, while

still working for BHA, Seifart became disabled.   In November

of that  year, Seifart  applied to  the  Fund for  disability

pension.  By  letter dated  November 14,  1991, Skane  denied

disability  benefits  on  the  basis  that  Seifart  had  not

accumulated 140 hours of  pension credits within a thirty-six

month  period prior to the  date of his  disability, as Skane

claimed  the  union's  pension  plan  ("the Plan")  required.

Seifart  began  the   present  proceedings  in  Massachusetts

superior court.    Skane  removed to  federal  court.    Both

                             -2-                                          2

parties moved for summary  judgment and, as noted  above, the

district  court  entered judgment  for  Skane.   This  appeal

followed.

                             II.                                         II.                                            

          Our review of a summary judgment motion is plenary,

taking  the  record  in  the  light  most  favorable  to  the

nonmovants and  indulging all reasonable inferences  in their

favor.  Garside v. Osco Drug, Inc., 895 F.2d 46, 48 (1st Cir.                                              

1990).   Summary  judgment  is appropriate  if  "there is  no

genuine issue as to any material  fact and . . .   the moving

party is entitled to a judgment as a matter of law."  Fed. R.

Civ. P. 56(c).  

          Where, as  here, the administrator or  fiduciary of

an  ERISA-regulated  plan  has  "discretionary  authority  to

determine eligibility  for benefits or to  construe the terms

of  the plan," we set  aside a fiduciary's  decisions only if

they are arbitrary and capricious.   Firestone Tire &  Rubber                                                                         

Co. v. Bruch, 489 U.S. 101, 115 (1989).                        

          The benefit provisions  of an ERISA-regulated  plan

are interpreted under principles  of federal substantive law.

Bellino v.  Schlumberger Technologies, Inc., 944  F.2d 26, 29                                                       

(1st Cir. 1991).  Contract language  in an ERISA action is to

be given its plain  meaning, Hughes v. Boston Mut.  Life Ins.                                                                         

Co., 26  F.3d 264, 267-68 (1st  Cir. 1994), and  a court must               

give  reasonable effect  to  all terms  and conditions,  see,                                                                        

                             -3-                                          3

e.g., Rodriguez-Abreu v. Chase  Manhattan Bank, 986 F.2d 580,                                                          

586 (1st Cir. 1993).

          At  the   heart  of  this   controversy  lies   the

interpretation of section  3.10(b) of the  Plan.  Under  that

provision, a  participant may retire on  a disability pension

if:

          He  has  become disabled,  as hereinafter
          defined,  after  he  has  accumulated  at
          least  10 Pension  Credits or  10 Vesting
          Credits, which may  include a maximum  of
          one Pension Credit  or one Vesting Credit
          granted  under  Section  4.01(c)(II),  of
          which  140 hours  of such  Pension Credit
          was  accumulated  in the  36-month period
          prior to the date of disability.

          Under the provisions of  the Plan, Seifart  accrued

vesting credits, but not pension credits, for his years  with

BHA.    Accordingly,  Seifart  argues, he  has  16.9  vesting

credits -- a point conceded by Skane in his brief -- and thus

qualifies  under the  language of  the Plan.    Skane argues,

however, that section 3.10(b) sets out a two-prong test:  (1)

a  participant  must  accumulate  the  requisite  pension  or

vesting credits, and  (2) 140 hours  of pension credits  must

have  been earned within  the thirty-six months  prior to the

date  of disability.1    Skane argues  that, because  Seifart

earned no pension credits while working for the BHA, he fails

the second prong.

                                                    

1.  The   district  court  apparently   agreed  with  Skane's
interpretation of the Plan's language.

                             -4-                                          4

          We think Skane's reading  flies in the face  of the

plain  language of the Plan.   Under the  Plan, a participant

may  qualify for  disability  retirement benefits  by earning

pension  credits  or   vesting  credits;  if   a  participant                                

qualifies  by means  of  pension credits,  then the  140-hour

requirement obtains.   Here,  the parties agree  that Seifart

has earned more than ten vesting credits.  Under the language

of the Plan, then, Seifart qualifies without reference to the

pension credit requirements.

          Interpreting a contract in a manner contrary to its

clear  language is arbitrary  and capricious.   See, e.g., De                                                                         

Nobel  v. Vitro Corp., 885  F.2d 1180, 1188  (4th Cir. 1989).                                 

Skane did just that in this case, and accordingly, we reverse

the decision of the district court.   That said, we note that

the district court appears to have addressed this case on the

premise   that  the  140-hour   requirement  applied  to  the

appellant.  There is  even a trace of this assumption  in the

appellant's  brief on  appeal,  and the  appellee takes  this

position   for   granted.      We  find   the   purpose   and

interconnection  of  the  pertinent  provisions  difficult to

discern.   We have decided this case in light of what appears

to us to be the plain language of the plan, but the fact that

the parties have not discussed the seemingly crucial language

on which  we base our holding  leads us to  invite a petition

for reconsideration if  there is some reason why the language

                             -5-                                          5

should be taken to mean something that it does  not appear to

say.

                             III.                                         III.                                             

          For  the  foregoing reasons,  the  decision of  the

district court is

          reversed.                      reversed.                              

                             -6-                                          6